Citation Nr: 1023860	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  32	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


sgsgsgsdgsdg

REPRESENTATION

Appellant represented by:	Army and Navy Union, USA


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvamvreddy


INTRODUCTION





FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


